Citation Nr: 1214370	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to an initial rating in excess of 30 percent from February 16, 2005, to December 29, 2005, and on and after April 1, 2006, for degenerative joint disease of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee instability associated with degenerative joint disease of the right knee.  

5.  Entitlement to an initial rating in excess of 10 percent for asthma on and after February 16, 2005.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability, due to multiple service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 21, 2004, to February 15, 2005, with prior inactive service for a period totaling one year, one month, and fifteen days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By its July 2010 decision, the Board denied entitlement to service connection for a pelvic disorder and bronchitis and remanded the issues of entitlement to service connection for a bilateral hip and ankle disorder and to initial ratings for a right knee disorder and asthma to the VA's Appeals Management Center (AMC) so that additional development could be undertaken.  The AMC on remand by its rating action of January 2012 assigned a separate, 10 percent rating for right knee instability and, given that the question of instability is part and parcel of the initial rating for assignment for right knee disablement, that issue has been added to the those identified on the title page of the instant decision.  

The issue of TDIU entitlement has been raised during the pendency of the Veteran's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  This matter is further addressed in the REMAND portion of this document that follows and such REMAND is to the RO via the AMC.  


FINDINGS OF FACT

1.  There is no showing of current disability involving a disorder of the right hip or either ankle.  

2.  Tendonitis was shown in service and evidence of left hip tendonitis is demonstrated within several months following the Veteran's discharge from service, which cannot reasonably be dissociated from her military service.  

3.  From February 16, 2005, the Veteran's degenerative joint disease of the right knee has been manifested by pain and limitation of motion, without limitation of flexion below 90 degrees or extension beyond 20 degrees; indicia of ankylosis or tibial or fibular nonunion or malunion are absent.  

4.  From November 21, 2005, to December 29, 2005, the Veteran's right knee was manifested by severe ligamentous instability; but no instability is indicated during the period from April 1, 2006, to December 5, 2011, and not more than mild lateral instability is demonstrated on and after December 6, 2011.  



5.  Daily inhalational therapy for treatment of asthma was required from February 16, 2005, to May 20, 2009; results from pulmonary function testing during that period are not indicative of more than mild ventilatory impairment.  

6.  No daily treatment by means of prescribed medication was received for asthma from May 21, 2009, and pulmonary function testing identify results during that period which denote not more than mild ventilatory impairment.   

7.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disabilities under review at this time.  


CONCLUSIONS OF LAW

1.  A right hip or bilateral ankle disorder was not incurred in or aggravated by service, nor may arthritis of the right hip or either ankle be presumed to have been incurred therein, nor is a right hip or bilateral ankle disorder proximately due to or the result of service-connected right knee disablement.  38 U.S.C.A. §§ 1110, 5103, 5103A,5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2011). 

2.  Left hip tendonitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for the assignment of an initial rating in excess of 30 percent for degenerative joint disease of the right knee from February 16, 2005, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2011). 

4.  The criteria for the assignment of a separate, 30 percent rating, but none higher for right knee instability from November 21, 2005, to December 29, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for the assignment of more than a separate, 0 percent rating for right knee instability from April 1, 2006, to December 5, 2011, or more than a 10 percent rating therefor on and after December 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for the assignment of an initial rating of 30 percent, but none higher, for asthma from February 16, 2005, to December 20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2011).

7.  The criteria for the assignment of an initial rating in excess of 10 percent for asthma from December 21, 2009, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As noted above, this matter was previously remanded by the Board in July 2010 so that additional development could be undertaken.  All of the actions sought by the Board through its recent remand were accomplished and there is no contrary argument advanced by the Veteran or on her behalf.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in April 2005 and March 2006, and the AMC's letter of September 2010, to the Veteran as to the claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice was provided to the appellant prior to the RO's first action on the claims in question in September 2005, but complete VCAA notice, to include that pertaining to the assignment of disability ratings and effective dates under Dingess and secondary service connection for bilateral and hip disorders, followed the initial adjudication.  However, notice is taken that following the issuance of the most recent VCAA notice letter in September 2010, a supplemental statement of the case was prepared and furnished to the Veteran in January 2012, effectively curing any timing deficiency.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect). 

Moreover, the claims for initial rating herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It also appears that the Court has determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  

In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations in connection with the disabilities at issue, both in terms of entitlement to service connection and entitlement to initial ratings.  The findings and opinions from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disabilities at issue both fairly and fully.  On that basis, further development action relative to the disabilities in question is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing laws and regulations. 

Service Connection: Bilateral Hip and Ankle Disorders

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection on a secondary basis is granted where the claimed disorder is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As well, notice is taken that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen, supra.  See 71 Fed. Reg. 52744 (2006).  Such amendment essentially codified Allen with language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

In the context of the instant appeal, the Veteran alleges that she has bilateral hip and ankle disorders which began while she was on active duty.  Her bilateral ankle disorder is manifested by swelling, pain, tenderness, and limited motion and her bilateral hip disability is productive of pain and limited motion.  She alleges that her hips began to bother her after her right knee impairment adversely affected her gait and that her ankle pain is referred from the right knee.  

Service department records indicate that the Veteran sustained an inservice injury involving the right knee in October 2004 and was subsequently evaluated and treated for over-use injuries of the knees.  She sought medical care for pain from the hips to both ankles in October 2004; the impression was of an overuse syndrome.  A further complaint of hip pain in October 2004 yielded an assessment of hip pain, evaluate for stress fracture.  A bone scan in October 2004 showed no evidence for a stress fracture of either hip.  

Various complaints of knee, leg, and ankle pain were voiced on multiple occasions in November 2004; the diagnoses were of an overuse syndrome, joint pain localized to the knee and ankle, a patellofemoral syndrome, bilateral knee tendonitis, Achilles tendonitis, an overuse injury of the left lower extremity, early tibial stress injuries, and compression arthralgia of the knee, tibia and fibula.  Complaints of leg pain in December 2004 yielded an assessment of tendonitis.  

In January 2005, medical treatment was sought by the Veteran for knee and chest complaints; the impressions were of tendonitis and over-use.  Complaints of knee and leg pain were also made known in January 2005; the assessments were of chronic anterior knee pain and overuse.  In February 2005, the Veteran complained of an eight-week history of joint pain involving the hips, knees, and ankles, with specific complaint regarding a worsening left hip pain.  

A VA general medical examination in May 2005 culminated in entry of a pertinent diagnosis of diffuse arthralgia in the lower extremities.  On the occasion of a VA joints examination in May 2005, the Veteran set forth complaints of pain of the hips and ankles.  X-rays showed minimal soft tissue swelling of each ankle; hip X-rays were interpreted as normal.  Diagnoses of arthralgia of the hips and ankles, as well as tendonitis of the left hip, among others, were recorded.  Onset was noted to have occurred during basic training, with persistence post-military discharge for three months following service exit.  In the VA examiner's opinion it was more likely than not that the Veteran had chronic joint pain in weight bearing joints that began while in military service and persisted for the three-month period following service discharge.  

By rating action of September 2005, service connection for degenerative joint disease of the right knee was established.  The grant of service connection was subsequently expanded to include right knee instability.  

When seeking VA outpatient medical care in February 2006, the Veteran related a medical history of deformed hips.  

VA examination in June 2009 yielded a diagnosis of bilateral ankle arthralgia, without objective findings.  Review of the record indicated to the VA examiner that the Veteran had experienced bilateral ankle pain secondary to what was considered overuse syndrome.  The diagnosis of bilateral ankle arthralgia was described as indescript and not contributory to the etiology of the Veteran's symptoms.  The prior radiology report as to a minimal degree of soft tissue swelling with an essentially negative study was accompanied by the comment that it was not possible to determine retrospectively the source of vague symptoms such as minimal swelling as such may be due to numerous, often benign, reversible, and transient origins.  The Veteran was noted to be no longer involved in military-related activities which might be considered "overuse syndrome."  It was likely that the Veteran was experiencing ankle pain; however, current and former examinations were noted to fail to render an opinion as to causation of her symptoms.  No ankle disorder was found and, as such, it was less likely than not that the Veteran had an ankle condition due to military service.  

VA examination in June 2009 regarding the hips resulted in entry of a diagnosis of a normal orthopedic bilateral hip examination with no objective or radiographic findings as to each hip.  In the opinion of the VA examiner, the Veteran's hip pain was not secondary to her right knee disorder, based on the Veteran's history, clinical evaluation, radiographic evidence, discussion of the case with his superior, and extensive review of the claims folder and electronic medical records.  The foregoing were noted to contain no supporting documentation or continuity of care for any bilateral hip condition besides her subjective complaints.  In addition, current medical research was noted not to support or substantiate that type of claim or correlation.  

At her videoconference hearing in March 2010, the Veteran testified that her hips and ankles began hurting in service after limping for a period due to her right knee impairment.  Pain, limited motion, swelling, and redness in one or both of the affected areas were described.  

As indicated above, a showing of current disability is a prerequisite for a grant of service connection, and, pain alone, otherwise referred to as arthralgia, is not a disability for which VA compensation is payable.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  The record does not adequately demonstrate the presence of a right hip disability or a bilateral ankle disorder either in service or thereafter.  Various inservice diagnoses or assessments were made with respect to various identifiable disorders of the right hip and ankles, but there is no showing of any chronic residuals on any VA or other examination conducted postservice.  The Veteran, who is not a medical professional, given the absence of medical training or experience, is not competent to offer an opinion as to medical diagnosis or etiology, although she clearly is competent to offer an account of what comes to her through her senses, such as the occurrence of pain and other symptoms.  And, while the Board concedes that there are continuous complaints of right hip and ankle pain dating to service, a grant of service connection for pain without a competent diagnosis of disability is not permitted by law.  Similarly, the isolated showing of soft tissue swelling by X-ray on one occasion, by itself or in combination with the Veteran's complaint of pain, is insufficient for a grant of service connection.  To that end, a preponderance of the evidence is against entitlement to service connection for right hip and bilateral ankle disorders, based on direct incurrence or as secondary to service-connected right knee disablement, and the claims therefor must be denied.  Accordingly, denial of the benefit sought through the instant appeal is required.  See e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for the left hip, there is evidence both for and against entitlement to service connection.  Inservice left hip complaints were noted and at times associated with a general diagnosis of tendonitis, although a specific diagnosis of hip tendonitis was not set forth while the Veteran remained on active duty.  Within several months of service discharge, however, there was entered a diagnosis of left hip tendonitis, followed by further complaints of hip pain.  While the VA examiner did not specifically link that entity to service, and additionally, it was not shown subsequently, the Board notes the proximity in time of the notation of left hip tendonitis to the date of service discharge and resolves reasonable doubt in the Veteran's favor, finding that service connection for left hip tendonitis is warranted.  

Initial Ratings: Right Knee and Asthma

The record reflects that service connection for degenerative joint disease of the right knee, evaluated as 30 percent disabling under Diagnostic Code (DC) 5010-5261, and asthma, evaluated as 10 percent disabling under DC 6602, both effective from February 16, 2005, was established by a rating decision of the RO in September 2005.  The initial ratings assigned were timely appealed and therefore the holding in Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found; in other words, the evaluations may be "staged"), is for application.  During the ensuing appeal period, the RO by its rating decision of March 2006 granted a temporary total rating under 38 C.F.R. § 4.30 from December 30, 2005, to March, 31, 2006, for convalescence after right knee surgery, followed by a return to a 30 percent rating as of April 1, 2006.  By further rating action in January 2012, the AMC assigned a separate,10 percent rating under DC 5257 for instability of the right knee in association with degenerative joint disease.  That separate rating for knee instability was made effective from December 6, 2011.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14  (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id. 

Right Knee

The Veteran argues that she is bothered by increased pain and further limitation of motion of the right knee, in addition to swelling, redness, and tingling.  

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Posttraumatic arthritis is ratable as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  If limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating is for application for each such major joint affected by limitation of motion.  Id.  

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a , DC 5256. 

DC 5257 governs other impairment of the knee. It provides criteria for ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5-5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Regarding the period from February to December 2005, VA examination in May 2005 identified range of motion from 20 to 140 degrees, without instability of the ligaments and negative evaluation of the menisci.  Pain was stated to be the major limiting factor in tolerating normal daily activity, without any further reduction noted in range of motion due to pain, fatigue, weakness, lack of endurance, or with repetitive motion or flare-ups.  Also then present were erythema, mild swelling, tenderness, an antalgic gait, and guarding of the right knee to avoid pain.  Despite the absence of instability, the record indicates that a Townsend Rebel Pro metal brace was measured for the right knee on November 22, 2005, for right knee instability.  In December 2005, the Veteran complained of her right knee giving way two to three times weekly; no effusion was present and range of motion was from 0 to 130 degrees.  There were positive Lachman's testing and anterior drawer sign.  Reconstruction of the anterior cruciate ligament due to lateral wall detachment followed in late December 2005.  

As of April 2006, there was found to be mild effusion postoperatively, with stable ligaments and slight reduction in quadriceps strength to 4/5.  The patella was stable and there was a negative anterior drawer sign.  A right knee sleeve was prescribed in May 2006, when range of motion was noted to extend from 0 to 135 degrees.  Due to continuing complaints of knee pain, a right knee arthroscopy and debridement followed in April 2007 for what was diagnosed as a patellofemoral syndrome.  When evaluated in October 2007, right knee motion was from 0 to 110 degrees, no effusion was present, and the ligaments were found to be stable, with 5/5 muscle strength.  Some tenderness to palpation was present.  

VA examination in June 2009 revealed no evidence of ankylosis and the surgical scars of the right knee were well-healed.  Ligamentous instability was absent.  There was pain on motion; range of motion was from 0 to 140 degrees.  No fatigue, weakness, incoordination, or lack of endurance was noted.  On VA outpatient evaluation in February 2010, tenderness to palpation was indicated.  The ligaments were stable to varus and valgus stress and the quadriceps strength was 5/5.  

VA examination in December 2011 showed there to be right knee motion from 0 degrees of extension to 90 degrees of flexion, both before and after repetitive movement.  Flare-ups were denied.  Use of a right knee brace was indicated.  Objective evidence of pain at 40 degrees of motion was present.  Painful movement and joint swelling were noted to be the primary indicators of functional loss, but without any further reduction in range of motion.  Muscle strength was 4/5 and there was one plus anterior instability of right knee ligaments; no posterior or medial-lateral instability was present.  The patella tracked normally and there was no patellar subluxation or dislocation.  No meniscal difficulties were noted.  Only barely visible scars from prior surgical procedures of the right knee were present and they were not painful, unstable, or of a total area greater than 39 square centimeters.  The VA examiner concluded that right knee instability was not more than mild.  

The record in its totality denotes the existence of right knee instability from November 22, 2005, the point at which she was measured for a Townsend right knee brace due to instability, but not prior thereto.  The degree of instability is not well defined, but given that the brace was prescribed in advance of right knee ligament repair in late December 2005, the Veteran's right knee is found to have been severely unstable from November 22, 2005, to December 29, 2005, and thus a staged rating of 30 percent, but none higher, under DC 5257 for that period is warranted.  Following the cessation of the temporary total rating for right knee disablement, there is not shown by the record to be identifiable subluxation or instability of the right knee from April 1, 2006, to June 5, 2011, such that an initial compensable rating is for assignment under DCC 5257 for that period.  

As for the remaining periods at issue, inclusive of those from February 2005 and from April 2006, the record fails to document any greater degree of disablement than is reflected by the 30 percent schedular evaluation for degenerative joint disease in effect from February 16, 2005, to December 29, 2005, or from April 1, 2006, to the present, or the 10 percent rating for knee instability from December 16, 2011.  Right knee instability following the ligament surgery in December 2005 is not shown until December 2011, when it was assessed as not more than mild and indicia of ankylosis, or tibia or fibula impairment are not demonstrated.  While knee flexion is noted at times to be reduced, a separate compensable rating therefor under DC 5260 is not shown to be in order at any point.  Also, right knee extension is not reduced beyond that contemplated by the assigned 30 percent rating under DC 5261.  Painful motion and functional loss are indicated, but without any further reduction in range of motion as to warrant the assignment of any higher initial schedular rating due to pain, weakness, fatigue, repetitive motion, flare-ups, lack of endurance, or incoordination.  Moreover, skin involvement from postsurgical scarring is not found to be of such severity as to warrant a compensable schedular evaluation under 38 C.F.R. § 4.118.  


A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is also required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected right knee disorders encompass elements of knee instability, limited motion, pain, and functional loss, which are clearly accounted for under the applicable DCs.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability level of her disorders, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue.  

In all, aside from the 30 percent rating for right knee instability for the period from November 22, 2005, to December 29, 2005, not more than a 0 percent rating therefor is for assignment from April 1, 2006, to December 5, 2011.  Not more than a 10 percent rating is assignable for right knee instability on and after December 6, 2011.  

Regarding the joint disease of the right knee, a preponderance of the evidence is against the Veteran's claim for any higher initial rating than that already in effect from February 16, 2005.  To that extent, denial of the benefit sought through the instant appeal is required.  Fenderson, supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Asthma

Under DC 6602, bronchial asthma warrants a 10 percent evaluation if the FEV-1 is 71 to 80 percent of the value predicted; or if the ratio of FEV-1/FVC is 71 to 80 percent; or if intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 percent of the value predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if intermittent inhalational or oral bronchodilator therapy; or inhalational, anti-inflammatory medication, is required.  A 60 percent rating is assignable where the FEV-1 is 40 to 55 percent of the value predicted; if the FEV-1/FVC ratio is 40 to 55 percent; or at least monthly visits to a physician are made for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value; or an FEV1/FVC ratio of less than 40 percent; or more than one attack per week of episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 8 C.F.R. § 4.97, DC 6602. 

The next higher schedular evaluation, the 30 percent rating, is for assignment where the FEV-1 is 56 to 70 percent of the value predicted, or if the FEV-1/FVC ratio is 56 to 70 percent, or if daily intermittent inhalational or oral bronchodilator therapy or inhalational, anti-inflammatory medication is in use.  Pulmonary function testing in May and December 2005, as well as in December 2011, in no way warrant the assignment of the next higher or any rating in excess of the currently assigned 10 percent evaluation.  

VA examination in June 2005, the report of which includes a July 2005 addendum, disclosed the presence of asthma.  

VA treatment records from December 2005 denote prescribed use of flunisolide, two puffs twice a day, with a rescue inhaler of albuterol.  When evaluated as an outpatient by VA in February 2006, Azmacort, two puffs twice daily, and albuterol as necessary were prescribed, although it was noted that the Veteran had not previously made use of the albuterol for rescue.  Beginning in August 2006, the daily inhalation therapy was switched to mometasone furoate for use of one puff daily.  

On a VA examination in May 2009, the Veteran indicated that she had not utilized her asthma medication for some weeks as she was 18-weeks pregnant and her gynecologist had recommended that all medications be stopped during her pregnancy.  The diagnosis was of mild asthma, with symptoms worsening due to stoppage of all treatment.  On pulmonary testing by VA in December 2011, it was indicated by a medical professional that the Veteran's asthma was stable and that there has been some worsening of symptoms due to a lack of medical care and compliance with regular asthma medication.  It was further noted by that medical professional that no use of an inhaler was being made according to the medications list.  

Longitudinal review of the record denotes prescribed daily use of an inhaler until as noted on a VA examination on May 21, 2009, the Veteran had discontinued its use.  To that end, a 30 percent rating, but none greater, is for assignment from February 16, 2005, to May 20, 2009, followed by not more than the previously assigned 10 percent rating from May 21, 2009, to the present.  The Board notes that the Veteran testified in March 2010 that she was using an inhaler, but clinical treatment record or VA examination findings do not substantiate the Veteran's account.  Moreover, findings from pulmonary function testing or other evidence of record do not otherwise corroborate the Veteran's claim of an increased level of severity of her service-connected asthma, such that an initial schedular evaluation in excess of 30 percent is for assignment from February 16, 2005, to May 20, 2009, or in excess of 10 percent for the period on and after May 21, 2009.  As well, DC 6602 adequately encompasses the manifestations and symptoms associated with the disability at issue, such that there is no basis for assignment of an extraschedular initial rating under Thun.  On balance, while the record supports the assignment of an initial rating of 30 percent, but none greater, from February 16, 2005, to May 20, 2009, no more than a 10 percent rating is for assignment from May 21, 2009, to the present.  Fenderson, supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right hip disorder, to include as secondary to right knee disability, is denied.  

Service connection for left hip tendonitis is granted.  

Service connection for a bilateral ankle disorder, to include as secondary to right knee disability, is denied.  

The claim for a higher initial rating for degenerative joint disease of the right knee is denied.  

An initial rating of 30 percent for right knee instability is assigned for the period from November 21, 2005, to December 29, 2005, subject to those provisions governing the payment of monetary benefits; a compensable rating for right knee instability for the period from April 1, 2006, to December 5, 2011, or for more than a 10 percent rating on and after December 6, 2011, is denied.  

An initial rating of 30 percent for asthma from February 16, 2005, to May 20, 2009, is granted, subject to those provisions governing the payment of monetary benefits; an initial rating of more than 10 percent for asthma on and after May 21, 2009, is denied.  


REMAND

The Veteran alleges an inability to work based on her service-connected disabilities and she has advanced a claim for TDIU entitlement since entry of the most recent TDIU denial in December 2006.  Moreover, the record reflects the AMC's assignment by way of January 2012 action of a separate rating for right knee instability, as well as partial grants of service connection or higher initial ratings by the Board herein.  Per Rice, supra, the issue of TDIU entitlement has been raised by the record and, yet, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.  Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions: 

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement. 

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, afford the Veteran a VA medical examination in order to assess her ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to her age? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

4.  Lastly, the Veteran's claim for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If the benefit sought on appeal continues to be denied, the Veteran and her representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


